Title: From George Washington to Jonathan Trumbull, Sr., 8 October 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters Heights of Harlem Octor 8th 1776

I was this morning honored with your favor of the 2d instant and beg leave to return you my thanks for the measures you have adopted upon my request for obtaining an account of the

prisoners in your State, and for your assurance that I shall be furnished with a return, as soon as it is procured, in order that I may give further directions about them.
The proposition respecting the Prisoners that wish to remain with us, and about the expence that has been incurred for the maintenance of the whole that have been in your State I shall lay before Congress by the earliest opportunity, and will transmit you the result of their opinion. However, it appears to me that there will be a necessity for returning the whole of their Prisoners, not only because the balance is against us, but because I am informed it was particularly stipulated on the part of General Montgomery for those that were taken in Canada. The case will be hard upon those that want to remain and who have become attached to us, and should Congress determine on their being returned, it will be but right, that some pains should be used to inform them of the reasons leading to the measure, and I doubt not, if they act with proper caution, that they may afterwards effect their escape to which they should be encouraged—Indeed I think, if they are heartily disposed towards us, that their exchange may be productive of many good consequences. They may extend their influence to many others, and who, perhaps, will be induced to desert.
I hope the resentment which your State mean to express against those who have scandalously deserted from the defence of our Cause will have a happy effect, and prevent a like conduct in future. Nothing can be too severe for them.
Before the receipt of your favor I had desired the General Officers to make out a list of such Field and other Officers as are esteemed worthy of command and entitled to Commissions in the Service—This is a consideration of exceeding importance, for without good officers we can never have Troops that will be worthy of the name, and with them we may, in time, have an Army equal to any. We have good materials to work upon. As soon as the list is obtained I will forward it by the first conveyance that may offer. I have strongly inculcated on the Generals the impropriety of giving in or recommending any but those who are fit for service; and you may rest assured Sir, as you have been pleased to honor me with your confidence upon this occasion, that as far as it shall be in my power, I will only return those that are well spoken of, and who, from report, will answer

what you have ever had in view, the advancement of our Common Rights and the happiness of the United States. I am Sir with sentiments of great respect Your most obedient Servant

Go: Washington


P.S. The following payments have been made to the Militia of your State lately here. 28th Sepr 1776. Major Nathl Terry for his regiment 5185 9/72. 30th. To Capt. Amos Barnes for his regiment 5211 38/72.

